DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                  FOURTH DISTRICT

                      NIKLAS YURY PROKOPISHEN,
                               Appellant,

                                         v.

                           STATE OF FLORIDA,
                                Appellee.

                                  No. 4D17-3435

                                  [April 12, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case No. 2010-CF-000798-AXXX-MB.

   Niklas Yury Prokopishen, Lowell, pro se.

   No brief filed for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY and CIKLIN, JJ., concur.


                             *           *           *

   Not final until disposition of timely filed motion for rehearing.